F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 28 2003
                              FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    ALBERTO AVILA-VILLANUEVA,

                Petitioner,

    v.                                                   No. 03-9593
                                                   (BIA No. A 78-903-699)
    JOHN ASHCROFT, Attorney General;                 (Petition for Review)
    TOM RIDGE, Secretary, Dept. of
    Homeland Security; BUREAU OF
    CUSTOM & IMMIGRATION
    ENFORCEMENT,

                Respondents.


                              ORDER AND JUDGMENT *


Before EBEL, HENRY, and MURPHY, Circuit Judges.



         Petitioner Alberto Avila-Villanueva seeks review under 8 U.S.C. § 1252 of

a Notice of Intent to Issue a Final Administrative Removal Order issued by the

Bureau of Custom and Immigration Enforcement (BICE) on September 19, 2003.

Petitioner also seeks a stay of removal pending our review of his petition.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Respondent John Ashcroft contends that we have no jurisdiction over the petition

for review because the agency has not yet issued a final order of removal.

      By statute, we have jurisdiction to review final orders of removal, with

some limitations. See 8 U.S.C. § 1252(a). By its very terms, however, the Notice

that was issued to petitioner on September 19 is not a final order of removal. We,

therefore, have no jurisdiction to review it. Likewise, there is no basis for our

granting petitioner a stay of removal in the absence of a final order of removal.

      Accordingly, the petition for review is DISMISSED for lack of jurisdiction

and the motion for stay of removal is DENIED.



                                                     ENTERED FOR THE COURT
                                                     PER CURIAM




                                         -2-